DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-5, 11 and 15-16 (species I) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/21 and 10/7/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by IDS document “Navarro” (US 10305171). 
Claim 1: Navarro discloses a multiple-antenna device (Fig. 6 reproduced below) comprising: 
a printed circuit board 94 (col. 8, ll. 16-29); 
a first antenna A formed into a first corner of the printed circuit board; and 
a second antenna B formed into a second corner of the printed circuit board, 
wherein the first and second antennas are oriented 90 degrees with respect to one another (see Fig. 6).

    PNG
    media_image1.png
    551
    837
    media_image1.png
    Greyscale


Claim 5: Navarro discloses the multiple-antenna device according to claim 1, wherein the first and second antennas have polarizations orthogonal to each other (this limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Claim 16: Navarro discloses the multiple-antenna device according to claim 1, wherein at least one of the first and second antennas A, B (Fig. 6 reproduced above) is a stand-alone antenna (by virtue of NOT being connected to each other) attached to the printed circuit board 94.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Navarro (cited above) in view of IDS document “Wong” (US 6624790). 
Claim 2: Navarro fails to expressly teach a decoupler formed in the printed circuit board between the first antenna and the second antenna (col. 4, ll. 37-43). 
 Wong discloses a decoupler 932 (Fig. 9a) formed in the printed circuit board between the first antenna and the second antenna. 
Wong teaches “The first and the second monopole antennas 10 and 20 have the same structure, same size and they are oriented symmetrically with respect to the protruded ground plane 32. The protruded metallic plane 32 can effectively reduce the coupling between the two dual-band monopole antennas. An optimal isolation (S21) can be obtained so as to significantly reduce the mutual coupling between the two dual-band monopole antennas, and the multipath fading effecting of the wireless communicating system can be reduced.” (Col. 4, ll. 37-43)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Navarro’s invention to include a decoupler formed in the printed circuit board between the first antenna and the second antenna, in order to obtain an optimal isolation so as to significantly reduce the mutual coupling between the two antennas and unwanted multipath fading effecting. 
 
Claim 3: Navarro discloses the multiple-antenna device according to claim 2, wherein the decoupler is a dual band decoupler decoupling the first and second antennas in the 2.4 GHz and 5 GHz bands (see col. 4, ll. 44-63 of Wong).

Claim 4: Navarro fails to expressly teach WLAN circuitry located on the printed circuit board between the first antenna and the decoupler, wherein at least one of the first antenna and second antenna is connected to the WLAN circuitry.  
However, Navarro teaches “Antennas 30 and wireless circuitry 32 may be used to form a beam steering antenna array (e.g., a phased antenna array), may be used in an antenna diversity scheme (e.g., by selectively activating antenna(s) with satisfactory performance and selectively deactivating antenna(s) with unsatisfactory performance), may be used in implementing a multiple-input-multiple-output antenna arrangement, and/or may be used in implementing other types of wireless circuits for transmitting and receiving satellite signals (and optionally other signals such as cellular telephone signals, wireless local area network signals, personal area network signals, etc.).” (Col. 5, last para.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Navarro’s device to include WLAN circuitry located on the printed circuit board between the first antenna and the decoupler, wherein at least one of the first antenna and second antenna is connected to the WLAN circuitry, in order to facilitate operation in desired band(s) of interest (Navarro: abstract). 
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Navarro (cited above). 
Claim 11: Navarro fails to expressly teach WLAN circuitry located on the printed circuit board between the first and second antennas.
However, Navarro teaches “Antennas 30 and wireless circuitry 32 may be used to form a beam steering antenna array (e.g., a phased antenna array), may be used in an antenna diversity scheme (e.g., by selectively activating antenna(s) with satisfactory performance and selectively deactivating antenna(s) with unsatisfactory performance), may be used in implementing a multiple-input-multiple-output antenna arrangement, and/or may be used in implementing other types of wireless circuits for transmitting and receiving satellite signals (and optionally other signals such as cellular telephone signals, wireless local area network signals, personal area network signals, etc.).” (Col. 5, last para.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Navarro’s device to include WLAN circuitry located on the printed circuit board between the first antenna and the decoupler, in order to facilitate operation in desired band(s) of interest (Navarro: abstract). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Navarro (cited above) in view of “Kaluzni” (US 2005/0168397). 
Claim 15: Navarro fails to expressly teach wherein at least one of the first and second antennas is a copper etched antenna etched from a copper layer of the printed circuit board.
Kaluzni disclose wherein at least one of the first and second antennas 250A, 250B (Fig. 2) is a copper etched antenna etched from a copper layer of the printed circuit board 201.
Kaluzni teaches, in ¶ [0026], “The dipole antenna 100 may be formed by a conventional printing process, as is also used for manufacturing printed boards for high frequency circuitry, such as circuit boards for wireless LAN devices, mobile phones and the like. Hence, the dipole antenna 100 may be formed by well-established photolithography and etch techniques using a copper-coated substrate… Hence, a large number of various dipole antennae 100, each type adapted to a specified frequency range, may be manufactured at low cost, which may then be mounted on respective circuit devices during the usual surface mounting process, thereby providing a high degree of design flexibility for device manufacturer.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Navarro’s device such that wherein at least one of the first and second antennas is a copper etched antenna etched from a copper layer of the printed circuit board, in order to manufacture the device at a low cost using well-established etch techniques. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schultz (US 2013/0285857)
Smith (US 2012/0287011)
Rao (US 2011/0215971)
Kaluzni (US 2005/0140551)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845